Case 4:18-cv-06753-PJH Document 70-4 Filed 09/19/19 Page 1 of 4




          EXHIBIT %
9/17/2019               Case 4:18-cv-06753-PJH Document             70-4 - Ripple
                                                             Ripple credits FiledWiki
                                                                                   09/19/19 Page 2 of 4
                                  This website is no longer actively supported.
    https://wiki.ripple.com/Ripple_credits                                        GoPlease
                                                                                      DEC see
                                                                                           SEPtheOCT                ⍰❎
                                 Ripple Developer Center for up-to-date documentation
   8 captures
                                                        other resources.
                                                                                           28and                    f
   4 Sep 2014 - 28 Sep 2017                                                           2016 2017 2018      ▾ About this capture



Ripple credits
From Ripple Wiki


 Contents
            1 Introduction
            2 XRP protects the network from abuse
            3 XRP is a bridge currency
            4 XRP funds the development and promotion of the protocol and the network
            5 Network transaction fees are destroyed
            6 Summarized
            7 Technical Details
            8 Notes on drops
            9 Trivia



Introduction
Ripple credits, aka XRP or ripples, are the Ripple network's internal, or native, currency.

See also:

        Currency format


XRP protects the network from abuse
XRP protects the network in two ways:

        XRP prevents transactions spam.
        XRP prevents ledger spam.

To prevent the network from being DDOSed by unlimited transactions, the network charges a, normally, negligible
fee to distribute a transaction. When the network is under load, such as when it is attacked, this fee rapidly goes up.
This rise in fees quickly bankrupts attackers and keeps the network functioning.

The Ripple ledger keeps track of the state of Ripple accounts. To keep the network ledger size manageable, a
reserve of XRP is needed to use space in the ledger. Releasing this space release the reserved XRP. Without this
reserve, attackers could make the ledger grow until it became unmanageable.

See also:

        Reserves

https://web.archive.org/web/20170928121624/https://wiki.ripple.com/Ripple_credits                                                1/3
9/17/2019                Case 4:18-cv-06753-PJH Document                      70-4 - Ripple
                                                                      Ripple credits    FiledWiki
                                                                                               09/19/19 Page 3 of 4
                                   This website is no longer actively supported.              GoPlease
                                                                                                    DEC see   theOCT
XRP is a bridge currency
X  https://wiki.ripple.com/Ripple_credits
                                   Ripple Developer Center for up-to-date documentation
                                                                                                           SEP
                                                                                                              and
                                                                                                                                        ⍰   ❎
  8 captures
                                                                other resources.
                                                                                                           28                           f
  4 Sep 2014 - 28 Sep 2017                                                                          2016 2017 2018             ▾ About this capture
A bridge
  brid
  br idge
     id ge ccurrency
              urre
              ur  renc
                  rencyy is uused
                    nc        sedd as a nneutral,
                              se          eutr
                                          eutral
                                            tral,, tr
                                              al   trus
                                                   trusted
                                                     uste
                                                     us tedd cu
                                                        te   curr
                                                             currency
                                                               rren
                                                               rr ency
                                                                  ency ffor
                                                                         or pparties
                                                                              arti
                                                                              arties
                                                                                ti es tto
                                                                                        o tr
                                                                                          tran
                                                                                          transact
                                                                                            ansa
                                                                                            an sact
                                                                                               sa ct iin
                                                                                                       n wh
                                                                                                         when
                                                                                                            en pparties
                                                                                                                 arti
                                                                                                                 arties
                                                                                                                   ties ddon't
                                                                                                                          on t pprefer
                                                                                                                                 refe
                                                                                                                                 referr th
                                                                                                                                   fe   thee sa
                                                                                                                                              same
                                                                                                                                                 me
currency. For example, Alice prefers USD and Bob prefers EUR. If they can not find a direct way to convert
currencies, they may convert their preferred currency to and from XRP to be able to transact with each other.

Three factors make XRP an ideal bridge currency:

        XRP has low friction.
        XRP has no counter party risk.
        XRP can not be debased.

XRP has low friction as it can be sent directly to any account on the Ripple network with no transfer fees.

XRP is the only currency in the Ripple network that has no counter party risk and can be sent to any account
without a trust relationship.

XRP can not be debased. When the Ripple network was created, 100 billion XRP was created. The founders gave
80 billion XRP to the Ripple Labs. Ripple Labs will develop the Ripple software, promote the Ripple payment
system, give away XRP, and sell XRP.


XRP funds the development and promotion of the
protocol and the network
Ripple Labs sells XRP to fund its operations and promote the network. This allows Ripple Labs to have a
spectacularly skilled team to develope and promote the Ripple protocol and network.

See: Ripple Labs Team (https://web.archive.org/web/20170928121624/https://www.ripplelabs.com/team/)


Network transaction fees are destroyed
XRP spent as transaction fees are destroyed. The default transaction fee is currently 10 drops. There should be
enough XRP to last for thousands of years despite this destruction. If the value of XRP changes, the transaction fee
can be adjusted by the consensus of the network.

The rate of loss of XRP due to losing passwords is thousands of times more significant compared to the amount
lost as transaction fees.

Because XRP are divisible, even if only 1 XRP remained, it could be divided up among the users of the network
and be enough for the whole world to use.


Summarized
Potential primary uses of XRP:

        Prevent transaction SPAM
             Fees are destroyed.
https://web.archive.org/web/20170928121624/https://wiki.ripple.com/Ripple_credits                                                                 2/3
9/17/2019                 Case 4:18-cv-06753-PJH Document                70-4 - Ripple
                                                                  Ripple credits FiledWiki
                                                                                        09/19/19 Page 4 of 4
                  People lose XRP  This
                                      faster
                                         website
    https://wiki.ripple.com/Ripple_credits    thanisfees
                                                      no are
                                                         longer
                                                             destroyed.
                                                                 actively supported.   GoPlease
                                                                                           DEC see
                                                                                                SEPtheOCT                ⍰❎
                  Divisibility allows
                                  Ripplethere
                                           Developer
                                               to always Center
                                                           be enough.
                                                                 for up-to-date documentation
   8 captures
         Prevent     ledger SPAM                             other resources.
                                                                                                28and                    f
   4 Sep 2014 - 28 Sep 2017                                                                2016 2017 2018      ▾ About this capture
                  20 X XRP
                         RP is
                            is the
                               the account
                                   acco
                                   accoun
                                        untt re
                                             rese
                                             reserve.
                                               serv
                                                  rve.
                                                    e.
                  Send at least 20 XRP to create an account.
                  Can only send XRP in excessive of reserve.
                  Reserve can be used to pay for transactions.
         Vehicle currency
                  Frictionless (no fees).
                  No counterparty (no defaults).
                  No debasement.
         Fund development and promotion of the Ripple protocol and network
                  Ripple Labs ~50 highly skilled employees.


Technical Details
XRP is the proposed ISO 4217 currency code designated for Ripple.

XRP as currently implemented has six digits of precision. The smallest unit is one millionth of an XRP ( 0.000001
) and is called a "drop". That is: 1 XRP = 1,000,000 drops.


Notes on drops
The number 100 billion was chosen for human factors. The precision of drops allows for 5 bits of flags in a 64 bit
representation: 1 bit flag to note XRP format, 1 bit to indicate sign, and 3 bits unused.

Most libraries will be considered adequate if they can represent the 100 billion original XRP as drops
(100,000,000,000,000,000 drops). This number will fit in a 59 bit unsigned integer.

        100,000,000,000,000,000 = 10^17 = 10^11 * 10^6
        576,460,752,303,423,488 = 2^59

The JavaScript number format allows exact representation of all integers between −9,007,199,254,740,992 (−2^53)
and 9,007,199,254,740,992 (2^53), inclusive. This is inadequate to represent the full range of XRP. Therefore.
XRP must be represented in JavaScript using a big number library or string.


Trivia
The name "drops" was first proposed
(https://web.archive.org/web/20170928121624/https://ripple.com/forum/viewtopic.php?
f=1&t=40&p=228&hilit=drops#p228) by ThePiachu.


Retrieved from "https://wiki.ripple.com/index.php?title=Ripple_credits&oldid=8270"



        This page was last modified on 12 July 2014, at 20:29.


https://web.archive.org/web/20170928121624/https://wiki.ripple.com/Ripple_credits                                                     3/3
